Citation Nr: 0416426	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  04-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Waiver of recovery of an overpayment of pension benefits in 
the amount of $4,232.00, to include whether the overpayment 
has been properly created and assessed against the appellant, 
and whether the request for a waiver was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran appellant served on active duty from February 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  A September 2003 decision shows the Committee 
denied a waiver of recovery of the overpayment of pension 
benefits in the calculated amount of $4,471.00, finding that 
the request for a waiver of recovery of the overpayment was 
not timely filed.  The veteran perfected an appeal of that 
decision.  

On June 7, 2004, the claimant filed a motion to have his 
appeal advanced on the docket, showing good and sufficient 
cause.  In June 2004, the Board granted the motion to advance 
the claimant's appeal on the docket. The claimant was 
notified of that action by Board letter of June 18, 2004, 
which informed him that the Board would take prompt action to 
promulgate a decision in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

It is the veteran's contention that there was a previous 
overpayment debt established in 2001 in the amount of $286.  
The veteran admits that he did not file for a waiver of that 
debt.  He states that when he received notice in June 2003, 
the overpayment was increased to $4,232.00, and he 
immediately requested a waiver.  He believes that this waiver 
request was timely filed.  

The applicable law states that a request for waiver of 
recovery of indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson of the COWC (the Committee) shall direct that the 
180 day period be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).

There is no evidence in the claims file documenting the 
notice that was provided to the veteran of the overpayment 
indebtedness.  Typically, such evidence should include either 
the copies of the actual notice submitted to the veteran, or 
at the least, a signed written certification, from the 
management of the Debt Management Center (DMC), Fort 
Snelling, Minnesota of VA verifying the dispatch to the 
veteran of the initial notice of indebtedness and the right 
to request waiver.  

The information from DMC should also includes a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
DMC's initial notice to the debtor, and a statement that 
explains the details of the screen printout.  The information 
from DMC should also include a copy of the VA form letter, 
(such as FL 4-413a) that was used to provide notice to the 
veteran of the pension overpayment debt, including his rights 
and obligations regarding that debt including his right to 
request a waiver.  

Without such documentation, it cannot be determined whether 
the veteran's request for a waiver was untimely.  
Consequently, it is incumbent upon VBA AMC to secure such 
information.  

In addition, it appears that one of the veteran's contentions 
is that there were in reality two separate overpayment debts, 
and that each should be treated separately for purposes of 
determining whether a waiver request was timely filed.  The 
veteran has submitted a copy of a letter from DMC dated 
August 4, 2003 in support of this claim.  This information 
has called into question, the validity of the amount of the 
indebtedness.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The veteran in this 
case has specifically articulated such a challenge.  
Consequently, an accounting of the overpayment in question is 
critical to the disposition of this claim.  

Finally, it is noted that following the February 2004 
statement of the case, the veteran submitted additional 
evidence and argument in May 2004.  This additional evidence, 
which consists of documentation  of the repayment of the 
overpayment in question, has been associated with the claims 
file.  Although this evidence is not immediately pertinent to 
the issue of whether the veteran's request for a waiver was 
timely filed, it is pertinent to the underlying issue of 
waiver.  If the veteran is successful in establishing that 
his request for a waiver was timely filed, the information 
must be referred to the Committee for initial review.  
38 C.F.R. § 20.1304 (2003). 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC, with assistance from 
RO's Committee on Waivers and Compromises 
and Debt Management Center (DMC), Fort 
Snelling, Minnesota, should obtain a 
written accounting as to how the 
veteran's pension overpayment debt was 
calculated.  The accounting should be 
associated with the claims file, and the 
veteran should be provided with a copy of 
the accounting. 

3.  VBA AMC should obtain evidence 
documenting the notice that was provided 
to the veteran of the overpayment 
indebtedness.  Typically, such evidence 
should include either the copies of the 
actual notice submitted to the veteran, 
or at the least, a signed written 
certification, from the management of DMC 
verifying the dispatch to the veteran of 
the initial notice of indebtedness and 
the right to request waiver.  

The information from DMC should also 
include a printout of the screen from the 
Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date 
of dispatch of the DMC's initial notice 
to the debtor, and a statement that 
explains the details of the screen 
printout.  The information from DMC 
should also include a copy of the VA form 
letter, (such as FL 4-413a) that was used 
to provide notice to the veteran of the 
pension overpayment debt.  Such evidence 
should be associated with the claims 
file.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC through the 
Committee should readjudicate the claim 
of entitlement to a waiver of recovery of 
a pension overpayment, to include whether 
the overpayment has been properly created 
and assessed against the appellant, and 
whether the request for a waiver was 
timely filed.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


